Name: Commission Regulation (EEC) No 2427/82 of 7 September 1982 amending Regulation (EEC) No 2029/82 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1982y
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 82 Official Journal of the European Communities No L 260/5 COMMISSION REGULATION (EEC) No 2427/82 of 7 September 1982 amending Regulation (EEC) No 2029/82 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1982 HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby inserted after the first paragraph of Article 11 of Regulation (EEC) No 2029/82 : 'However, for export certificates bearing a number prior to 3537/82, the period fixed in the first para ­ graph shall be 55 days .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Whereas, in the light of certain difficulties expe ­ rienced in complying with the time limits specified by Article 1 1 of Commission Regulation (EEC) No 2029/82 (3) for importation of the products in question when the import licence is not fixed in advance, the period in question should, in certain circumstances, be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 27 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p . 1 . ( 3 ) OJ No L 218 , 27 . 7 . 1982, p . 8 .